Citation Nr: 1135641	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-04 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to November 14, 2007, for an award of service connection for post-traumatic stress disorder (PTSD) with dysthymic disorder.

2.  Entitlement to an initial evaluation greater than 30 percent for PTSD with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to December 1957, and from April 1958 to April 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection for PTSD with dysthymic disorder, effective November 14, 2007.  The Veteran appealed the issues of effective date assigned for the award of service connection for his psychiatric disability, and the initial evaluation assigned, which is currently 30 percent.  

In November 2009, the Veteran, accompanied by his spouse and representative, appeared at the RO to present oral testimony in support of his appeal before a Decision Review Officer.  In April 2011, the Veteran, accompanied by his representative, presented oral testimony in support of his appeal before the undersigned traveling Acting Veterans Law Judge, sitting at the RO.  Transcripts of both hearings have been obtained and associated with the Veteran's claims file for review and consideration by the Board.

For the reasons that will be further discussed below in the remand portion of this decision, the issue of entitlement to an initial evaluation greater than 30 percent for PTSD with dysthymic disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran and his representative will be notified by VA if any further action is required on their part.  


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a chronic acquired psychiatric disorder (claimed as a nervous condition) was denied in a March 1958 rating decision that was not timely appealed and became final.

2.  On November 14, 2007, and no earlier, an application was received to reopen the claim for service connection for an acquired psychiatric disorder.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 14, 2007, for an award of service connection for PTSD with dysthymic disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Earlier Effective Date

The Veteran argues that he is entitled to an effective date prior to November 14, 2007, for service connection for PTSD with dysthymic disorder.  He argues that the correct date should be commensurate with his date of separation from his first period of service, in December 1957, since he had this disorder at that time.  The Veteran contends that although PTSD was not recognized as an Axis I diagnosis by contemporaneous psychiatric medicine at the time of his original claim, his PTSD symptoms existed at that time.  

The Veteran's original claim for service connection for a chronic acquired psychiatric disability (claimed as a nervous condition) was first filed with VA immediately upon his separation from his first period of active duty in December 1957.  Pursuant to his claim, the Veteran's service treatment records were reviewed and the claims examiner noted that the records failed to show any diagnosis or treatment for a psychiatric disorder in service.  On this basis, the claim was denied in a March 1958 rating decision.  The Veteran was notified of the denial and his appellate rights in correspondence dated in March 1958, but he did not file a timely appeal of this adverse determination and it became final.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

On November 14, 2007, the Veteran filed to reopen his claim.  In August 2008, the RO reopened the claim, verified the claimed stressor, and granted service connection for PTSD with dysthymic disorder, effective November 14, 2007.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Generally, the effective date of an award of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Under 3.155, an informal claim is defined as:

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

As a preliminary matter, the Board notes that although there are records of VA treatment for psychiatric symptoms dated in 2006, which is prior to the assigned effective date, the provision at 38 C.F.R. § 3.157(b) applies only to a distinct group of claims where service connection has already been established.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records could not be construed as informal claim) (citing 38 C.F.R. § 3.157).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006).  Therefore, as the issue on appeal involves a claim for an earlier effective date for service connection, this regulation does not provide a basis for a grant of the claim.  

In this case, the Veteran failed to file a timely appeal of the prior adverse rating decision in March 1958 addressing his claim for VA compensation for a chronic acquired psychiatric disability.  Since the Veteran did not file a timely notice of disagreement with the March 1958 RO decision, it became final and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A , 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the March 1958 rating decision has not been alleged, and that rating decision is a legal bar to an effective date prior to the date of the decision.  

Thereafter, the claims files show that there was no correspondence received from the Veteran that showed an intent to apply to reopen his claim of service connection for a chronic acquired psychiatric disability until the correspondence that was received by VA on November 14, 2007.  See 38 C.F.R. § 3.155.  Hence, the earliest date after the March 1958 rating decision the Veteran expressed an intent to file a claim seeking service connection for an acquired psychiatric disorder is November 14, 2007, which is the presently assigned effective date.  Under the controlling law and regulations (outlined above), the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r).  Thus, the November 14, 2007 date of claim is the appropriate effective date here, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls. 38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r).  

To the extent that the Veteran asserts that he had an acquired psychiatric disorder since his separation from his first period of service, this is not shown by the medical evidence, which indicates that he was not diagnosed with an acquired psychiatric disorder until many years after service.  However, and in any event, this is not a basis for the assignment of an earlier effective date.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed, in this case, following the most recent and final denial of the claim in March 1958.  See Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on [a] current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  Here, the claim to reopen was filed on November 14, 2007, and the Board finds that this is the correct effective date based on the evidence of record and the applicable laws and regulations.

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].  In summary, the record does not include any communication from the Veteran (or his representative or other person noted in 38 C.F.R. § 3.155) that was received after the RO's final March 1958 decision, and prior to November 14, 2007, which may reasonably be construed as an indication that he was seeking service connection for an acquired psychiatric disorder.  Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection prior to November 14, 2007.  This effective date has been assigned in accordance with 38 C.F.R. § 3.400(q)(2), (r).  

The Court has held that where the law not the evidence is dispositive, the Board should deny an appeal because of an absence of a legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to allege facts which meet the criteria in the law or regulations, and his claim must be denied.  


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, in December 2007, the Veteran was provided with VCAA notice in association with his application to reopen his claim for service connection for an acquired psychiatric disorder.  However, and in any event, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  In addition, a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per curium); VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004); see also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA had no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  

In this case, the Veteran does not assert, and there is no evidence to show, that he filed an application for service connection for an acquired psychiatric disorder after the RO's final March 1958 rating decision, and prior to the current effective date, and there is no dispute as to the underlying facts.  In such a case, there is no additional information or evidence that could be obtained to substantiate the claim.  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  





ORDER

An effective date prior to November 14, 2007, for an award of service connection for PTSD with dysthymic disorder is denied.  


REMAND

With regard to the claim for an initial evaluation in excess of 30 percent for PTSD with dysthymic disorder, the Veteran has reported that he receives his psychiatric treatment, counseling, and medication prescriptions solely from the VA Medical Center in Topeka, Kansas.  His claims file is current for records relating to his psychiatric treatment only up to September 2009.  At his April 2011 hearing before the Board, he indicated that he has continued to receive ongoing counseling and treatment for his chronic psychiatric disability since September 2009.  He requested that VA obtain these records so that they may be considered in the adjudication of his claim for a rating increase.  Therefore, the increased initial evaluation issue should be remanded to the RO, via the AMC, so that these outstanding relevant records of the Veteran's counseling and treatment for his psychiatric disability may be obtained and associated with his claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

In addition, the most recent psychiatric examination of record that addressed the severity of the Veteran's service-connected PTSD with dysthymic disorder is dated in September 2009.  The Veteran has essentially indicated that the severity of his PTSD has worsened since his last examination.  Therefore, on remand, VA should schedule the Veteran for a psychiatric examination so that a current assessment of his present level of social and occupational impairment due to this psychiatric disability can be obtained.   See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  After obtaining from the Veteran a report of all sources of psychiatric counseling and treatment (both private and VA) and all necessary authorizations, the RO should obtain these identified records and associate them with the Veteran's claims files.  These records should include, but are not limited to, those that pertain to his treatment at VA for PTSD with dysthymic disorder from September 2009 onwards.  

2.  The Veteran should be scheduled for a VA examination with an appropriate specialist in order to determine the nature and severity of his PTSD with dysthymic disorder.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


